United States Court of Appeals
                      For the First Circuit


No. 13-2352
                          UNITED STATES,

                            Appellee,

                                v.

                          TERRANCE MOON,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]



                              Before

                      Selya, Circuit Judge,
                   Souter,* Associate Justice,
                    and Lipez, Circuit Judge.



     Derege B. Demissie for appellant.
     Mark T. Quinlivan, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief for appellee.



                        September 18, 2015




     *
          Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
             LIPEZ, Circuit Judge. Appellant Terrance Moon challenges

his conviction for being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1), on numerous

evidentiary grounds. He also challenges his sentence under the

Armed Career Criminal Act ("ACCA").            Finding no merit to any of

these challenges, we affirm.

                                        I.

A. Factual Background

             The following facts are undisputed. On February 5, 2011,

Detective Michael Ross obtained search warrants for Moon's person

and an apartment at 99 Ormond Street in Boston.           In his supporting

affidavit,     Ross   stated    that,    based    on   information    from    a

confidential informant ("CI") who previously purchased heroin from

Moon,    the   Boston   Police       Department   ("BPD")   had      conducted

surveillance of three recent controlled buys by this CI from Moon,

including one within the "last seventy-two hours."                Ross stated

that during that most recent transaction, Moon was spotted driving

a green Mercedes that was registered to Sherrica Hendricks, his

longtime     girlfriend,   at   99    Ormond   Street,   Apartment     #1,   in

Mattapan.1


     1
      Ross also stated that he had intentionally avoided including
details about past investigations in which the CI had provided
reliable information to preserve the BPD's ability to work with
informants and protect the CI from harm. He explained that
providing identifying information about past investigations would
allow persons to build a "pyramid" in an attempt to identify the

                                      -2-
            The next day, officers arrived at 99 Ormond Street to

execute the search warrants. Detective Ross and Sergeant Detective

Paul Murphy observed Moon exit 99 Ormond Street, walk down the

street to meet with an unknown individual, and return to the

building.      The officers approached Moon, read him his Miranda

rights and searched his person, recovering, among other things, a

set of keys.    The officers told Moon they had a search warrant for

his apartment at 99 Ormond Street, but Moon denied that he lived at

that location.     When Ross told Moon he had just seen him leaving

the building, Moon admitted he lived there.          Officer Steven

Smigliani arrived at the scene and placed Moon in the back of his

cruiser while Ross and Murphy searched Moon's apartment.       Ross

opened the apartment with the keys he had recovered from Moon's

pocket.     Moon was escorted into the apartment, where Ross showed

him a copy of the search warrant and asked if there were any drugs

in the apartment.    Moon responded that there were some drugs on a

nightstand in a red box in his downstairs bedroom.

            During the subsequent search of Moon's bedroom, the

officers found plastic bags containing what appeared to be crack

cocaine and heroin in a small, red box on the nightstand, and a

larger bag of heroin within a large bag of rice in the nightstand.

The officers found another bag containing heroin packed in rice

under the bed, and in various locations around the room they


informant, thereby putting him/her at risk.

                                 -3-
discovered drug paraphernalia: a scale with drug residue (found

inside the nightstand), a box of plastic baggies, several cut-off

baggies, a plate with a razor blade on it, a spoon, and a sifter.

Under the mattress on the bed, the officers found a Sturm, Ruger &

Co. Model Service-Six .357-caliber revolver loaded with six rounds

of ammunition.   The officers also found documents bearing Moon's

name in the bedroom, including his birth certificate, resume, and

prescription medication.

          The officers reported the firearm and ammunition to

Officer Smigliani, who was by then at the police station with Moon.

Smigliani notified the booking officer to add a firearm and

ammunition charge to the drug charges already being processed.

B. Procedural Background

          1. The Indictment

          On June 8, 2011, a federal grand jury returned a multi-

count indictment charging Moon with possession with intent to

distribute heroin and cocaine, in violation of 21 U.S.C. § 841(a)

(Counts One and Two); being a felon2 in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1) (Count Three);

and possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1) (Count Four). The

government voluntarily dismissed the drug trafficking counts after


     2
       The parties stipulated that Moon had a qualifying felony
conviction.

                               -4-
learning that the substances had been tested by a state laboratory

chemist who had used improper techniques.3            The case thus moved

forward with only the single felon-in-possession charge.

              2. Pre-Trial Motions

              Moon unsuccessfully filed a series of pretrial motions

seeking      to   suppress   evidence    concerning   the   drugs   and   drug

paraphernalia found at his apartment and to obtain copies of

affidavits prepared by BPD officers about the CI and the controlled

buys.       He requested a Franks hearing to probe the veracity of

Detective Ross's affidavit and its adequacy to support the search

warrants executed at his apartment.           See Franks v. Delaware, 438
U.S. 154, 155-56 (1978). He also renewed a previously filed motion

for discovery of any exculpatory evidence regarding the CI, as well

as the exact dates and times of the controlled buys.           The district

court denied both motions.

              Moon also moved in limine under Federal Rules of Evidence

404(b) and 403 to exclude testimony regarding the heroin and crack

cocaine found in his bedroom and his statements to the officers

regarding the drugs, contending that such information would be

unfairly prejudicial evidence of uncharged conduct.             In opposing

the motion, the government stated that it intended to introduce

evidence showing where the drugs and drug-related items were found



        3
       See Wilkins v. United States, 754 F.3d 24, 27 (1st Cir.
2014) (discussing state drug-testing laboratory scandal).

                                        -5-
in Moon's apartment because that information went "directly to

proving the element of knowing possession of a firearm, including

by way of showing motive."       The government also explained that the

recovery of cocaine and heroin from the red box on the nightstand

-- where Moon said drugs could be found -- provided "direct and

powerful evidence of defendant's dominion and control over the very

room in which the firearm at issue lay."

              The district court denied the motion, finding the drug

evidence had special relevance under Rule 404(b) to prove Moon's

knowledge of and dominion over the firearm.          After conducting its

Rule 403 balancing, the court held that the probative value of the

drug evidence was not outweighed by any threat of unfair prejudice.

The court proposed to give the jury a limiting instruction at the

time the drug evidence was introduced.

              In early January 2013, as his trial approached, Moon

moved   for    an   order   requiring   the   government   to   furnish   any

exculpatory evidence regarding the CI to the district court for in

camera review.        He argued that the government's intention to

introduce evidence depicting him as a drug dealer, based on

"purported controlled buys," "entitled [him] at a minimum, [to] an

in camera review [of] the requested evidence prior to his trial."

Moon clarified that he was "not request[ing] disclosure of the

information but rather an in camera review by the Court to verify

the Informant's existence and his or her actual participation in


                                    -6-
the controlled buys."    He claimed that such a review was necessary

because "various allegations of misconduct" against Detective Ross

and Sergeant Detective Murphy, resulting in "'not sustained' or

'exonerated' dispositions[,] . . . raise substantial questions as

to potential irregularities" in the BPD investigation.    He further

argued that he was entitled to the requested discovery under Brady

v. Maryland, 373 U.S. 83 (1963).

             The district court heard argument on the motion at the

pretrial conference, during which Moon's counsel emphasized "we're

not asking for disclosure" and "we're not asking them to disclose

it to us."    After confirming that the government did not intend to

call the CI as a witness at trial, the court denied the motion.

             In the week before his trial began, Moon filed a motion

in limine seeking to bar the government from eliciting expert

testimony from BPD officers about whether the physical evidence

discovered at Moon's apartment suggested drug distribution and

about the frequency with which firearms are found in connection

with drug distribution.    Moon argued that such testimony would be

unfairly prejudicial as it would allow the government to introduce

uncharged conduct and indicate that the government believed he was

a drug dealer.     He further asserted that such testimony would be

improper evidence of his "mental state as it relates to the

essential element of possession: knowledge and intent to exercise




                                  -7-
dominion and control," and also would be impermissible expert

testimony.     The court allowed the testimony.

             Also   shortly   before   trial,   Moon   objected   to   the

government's use of his prior convictions for impeachment. [App at

609]    The district court ruled that the government could introduce

three 2008 convictions and a 2001 robbery conviction by asking Moon

about "the date of the conviction, the court, and the conviction

itself."

C.     Verdict and Appeal

             After a four-day trial, the jury found Moon guilty on the

firearms charge and the district court imposed a 220-month term of

imprisonment.       On appeal, he challenges both his conviction and

sentence, claiming the district court erred when it (1) allowed the

government to present evidence of uncharged drug possession and

distribution throughout his trial, (2) allowed the government to

introduce evidence of the details of Moon's nearly ten-year-old

conviction for robbery, (3) allowed the arresting officers to offer

lay opinion testimony that the substances found in Moon's bedroom

were heroin and crack cocaine, and that drug dealers often possess

firearms, (4) denied his request for the disclosure of information

about the CI, or, in the alternative, to conduct an in camera

review of the documents supporting the search warrant application,

and (5) when it applied the ACCA in calculating his sentence.




                                   -8-
                                       II.

A. The Trial Testimony Pertinent to the Appeal

              The jury heard nine witnesses, including Moon, during the

four days of trial.        Six witnesses testified for the prosecution,

and   three    for   the   defense.    We    describe   below   the   relevant

testimony.

              1.   Detectives Murphy and Ross

              Detective Murphy testified that he has executed more than

500 search warrants, and that he identifies controlled substances

based on their shape, size, and the way in which they are packaged.

He stated that drug dealers use the corners of sandwich bags to

package drugs and the remaining part of the bag is known as a cut

baggie, several of which were found in Moon's apartment.               Murphy

stated that he believed the substances found at Moon's apartment to

be crack cocaine and heroin. He further testified that "a lot of

drug dealers will use [a firearm] for protection or safety."

              Detective Ross testified that he found a .357 revolver

under the mattress in the bedroom.           Ross stated that Moon told him

there were drugs in a red box on the nightstand. During Ross's

testimony, the government introduced into evidence photographs of

the drugs and drug paraphernalia seized from Moon's bedroom.             Ross

testified that these items were consistent with packaging drugs for

distribution, and that a photograph of the seized substances showed

cocaine and heroin packaged for sale.


                                      -9-
          2. Moon and Hendricks

          Moon testified in his own defense that the gun found

under the mattress was not his, that he had never seen it in the

apartment, and that he would not allow a gun in his apartment.    He

acknowledged that he had a history of drug use, which increased

when his girlfriend, Sherrica Hendricks, left him.        After the

breakup with Hendricks, who moved out of the apartment in January

2011, several friends began coming to his apartment and using drugs

in his bedroom.   Moon testified that his friends sometimes would

continue to use drugs in the bedroom after he had gone upstairs to

sleep on the couch in the living room, and one of his friends, "P,"

sometimes slept in the bedroom.       During the week before he was

arrested, he "slept more on the couch."     He reported that the day

before the search warrants were executed, he and his friends had

pooled their money to buy the heroin and cocaine that was found in

his bedroom.

          Moon acknowledged ownership of the drug paraphernalia

found in the bedroom, including a sifter used for heroin, an

ashtray with a wooly blunt, a plate with a razor used to crush

crack, and a spoon used to "smash down the crack."       He further

testified that the drugs found in his bedroom were more than he

would purchase just for himself, and that he and his friends had

purchased the larger bags of drugs because they intended to party

that night.


                               -10-
          The government argued that Moon's testimony opened the

door to questions on cross-examination about his possible drug

dealing because he "has certainly been intimating . . . that the

drugs that he had were for personal use, not for distribution."

Specifically, the government sought to question Moon about the

transaction officers observed on the street just before executing

the search warrants, the controlled purchases on which the warrant

was based, and Moon's arrest six months earlier when Ross and

Murphy found five grams (a "finger") of heroin in Moon's car. Over

Moon's objection, the court allowed the questions.       Among the

questions posed during the cross-examination, the government asked

Moon if he intended to sell the drugs found in his bedroom on the

day of the search, and whether he had sold drugs in the few days

prior to the search.   Moon denied that he ever sold or intended to

sell drugs.   In addition, Moon denied possessing a finger of

heroin, claiming that he had only "two or three" grams at the time

of his earlier arrest.

          Hendricks testified that she never saw a gun in the

apartment during the two years she lived with Moon at 99 Ormond

Street, nor did she ever see Moon with a gun.   She testified that

Moon had occasional visitors to the apartment, though on cross-

examination she recalled only a single instance in which Moon had

a visitor in the bedroom.




                                -11-
B. Introduction of Drug-Related Testimony

           Moon argues that the district court abused its discretion

under   Federal    Rules    of   Evidence     404(b)     and   403   in   allowing

testimony about the drugs and drug paraphernalia found in his

bedroom.   He complains that the drug evidence became the focus of

the trial, and that the government introduced it to convey the

impermissible message that, because Moon was a drug user, and

potentially a drug seller, he was the type of person to possess a

gun.    He explicitly targets the officers' direct testimony and

appears to challenge as well the government's line of questioning

in cross-examining him.

           Under Federal Rule of Evidence 404(b), evidence of a

"crime, wrong, or other act" may not be introduced at trial to

prove the defendant's propensity to commit the charged offense.

Fed. R. Evid. 404(b)(1). However, such wrongful-acts evidence "may

be   admissible    for     another    purpose,    such    as   proving      motive,

opportunity,      intent,    preparation,      plan,     knowledge,       identity,

absence of mistake, or lack of accident."              Id. at 404(b)(2).       Even

if evidence fits within one of the Rule 404(b) categories and is

thus relevant and admissible, Rule 403 authorizes the trial court

to exclude the material if its probative value is substantially

outweighed by a danger of, inter alia, unfair prejudice.                   Fed. R.

Evid.   403.      Evidence    is     excludable   only    if   it    is    unfairly

prejudicial, meaning that it has "an undue tendency to suggest


                                       -12-
decision on an improper basis."                Fed. R. Evid. 403 advisory

committee's notes on 1972 proposed rules.

             A district court's ruling that evidence may be admitted

consistently with both Rules 404(b) and 403 is reviewed for abuse

of discretion.      United States v. DiRosa, 761 F.3d 144, 152-54 (1st

Cir. 2014).        We afford "great deference to a district judge's

balancing of probative value versus unfair prejudice."                     United

States v. Breton, 740 F.3d 1, 14 (1st Cir. 2014).

             We find no abuse of discretion in the district court's

allowance of the officers' testimony concerning the drugs and

related paraphernalia found in Moon's bedroom.                That evidence was

relevant both to show Moon's control over the area where the gun

was found and to prove his involvement in drug trafficking, which

"provides a compelling motive for possessing the gun, namely, to

protect his drugs and drug money."              United States v. Smith, 292
F.3d 90,    99    (1st    Cir.   2002);      see   also    United    States     v.

Torres-Rosario, 658 F.3d 110, 114 (1st Cir. 2011) (stating that

"the   government     was   free   to    invite      the   jury   to   infer    that

Torres–Rosario dealt in drugs" based on the discovery of drugs and

baggies in his bedroom, "furnishing a motive for him also to

possess a gun to protect them"); United States v. Weems, 322 F.3d
18, 25 (1st Cir. 2003) ("As in Smith, the evidence of drug dealing

at the house was relevant.          It certainly gave Weems a motive to

have the gun on him.").


                                        -13-
             Moon asserts that the plethora of personal items found in

the bedroom, including his resume and prescription medication, made

control of the bedroom a non-issue and the introduction of the

highly prejudicial drug evidence therefore unnecessary.                       That

assertion     would    have    more    force   if   the   drugs    and   related

paraphernalia were not independently relevant as evidence of drug

trafficking.       The quantity of drugs found in the room -- two large

bags of heroin, plus the crack and heroin in the red box on the

nightstand    --    together    with   equipment    commonly      used   by   drug

traffickers were enough to support admission of the evidence as

suggestive of drug dealing.

             As for Rule 403 balancing of relevance and prejudice, the

court minimized the risk of prejudice by twice giving limiting

instructions to the jury.             During Ross's testimony, the court

reminded the jury that Moon was not charged with any drug offense,

and stated that the testimony was being admitted for a limited

purpose related to the firearms charge, i.e., to show motive,

opportunity, intent, preparation, plan, knowledge, identity or

absence of mistake.      The court also told the jurors they were "not

permitted to . . . conclude that because he committed a crime

related to drugs he has a propensity for committing crimes and,

therefore, committed the crime with which he is charged in this

case."    The court included a similar instruction in its final

charge.   Given these precautions, we see no reason to second-guess


                                       -14-
the court's judgment that the evidence should be admitted.            See

United States v. Gonyer, 761 F.3d 157, 164 (1st Cir. 2014) ("A

district court's weighing of the positive and negative effects of

specific evidence demands considerable respect, especially when, as

in   this   case,   limiting   instructions   were   deftly   and   timely

deployed." (internal quotation marks omitted)).

            The court's allowance of the government's drug-related

cross-examination of Moon was likewise within its discretion.

Moon's testimony implied that the drugs and related paraphernalia

found in his room were for personal use.4              The government's

subsequent questioning about drug transactions was designed to

rebut the personal-use narrative and, in general, to undermine

Moon's credibility.5     The questions aiming to offset Moon's claim

of personal use -- and thereby stimulate an inference of drug

trafficking -- advanced the government's theory that the gun found



      4
       When questioned by his attorney, Moon admitted ownership of
the drug-related items found in his bedroom, including an ashtray
containing "pieces of the wooly blunt that I smoked," and two
plates: "[w]e used one plate when we was cutting up the coke, the
crack, another plate for the heroin."
      5
       For example, the prosecutor asked Moon a series of questions
about   the   three   government-orchestrated    controlled   buys.
Specifically, he was asked, "so you're saying that no one called
you . . . to request that you sell heroin to them?" Moon denied
that anyone had. He next was asked if he had driven Sherrica's car
"to meet with someone to sell them heroin?" Again, Moon denied
that he had. Finally, the prosecutor asked: "[D]id you . . . any
time before February 1st of 2011, within a month, did you sell
anyone heroin in the streets of Boston?" Moon again responded,
"No."

                                   -15-
under Moon's mattress was used "to protect his drugs and drug

money."      Smith, 292 F.3d at 99.         As noted, the propriety of

government reliance on that theory is well              supported by our

precedent, and the district court thus properly exercised its

judgment to allow clarifying questions in response to Moon's direct

testimony. See, e.g., United States v. Tetioukhine, 725 F.3d 1, 10

(1st Cir. 2013).

C. Prior Conviction

             Federal Rule of Evidence 609, inter alia, permits the

government    to   admit   evidence    of   a   defendant's    prior   felony

conviction, for impeachment purposes, if the conviction is less

than   ten   years   old   and   its   probative    value     outweighs   its

prejudicial effect.    See Fed. R. Evid. 609(a)(1)(B).          As described

earlier, the district court allowed the government to introduce

three 2008 convictions and a 2001 robbery conviction. Challenging

on appeal only the government's use of the nearly ten-year-old

robbery conviction, Moon claims that the court erred in balancing

prejudice and probative value.

             On the second day of trial, Moon's attorney renewed his

pretrial objection to the use of the robbery conviction on the

ground that it was "very close in nature to a weapons" charge and,

accordingly, the government should be prohibited from raising it.

In response, the government said that it would ask Moon "are you

the same person who was previously convicted of robbery in Suffolk


                                   -16-
Superior Court on March 29, 2001?"      In light of that limited

inquiry, the court ruled that the probative value of the prior

conviction outweighed the prejudicial effect of its introduction,

and the question was therefore permissible.

          Knowing that he would be asked about the conviction on

cross-examination, Moon preemptively testified on direct that he

had been convicted of unarmed robbery in 2001.     When his lawyer

asked him to explain the conviction, Moon provided his account of

the events:

          This guy came in our neighborhood, he was
          asking people to get him some drugs, can they
          get him some drugs. He asked me; I told him I
          could get it for him. So what I did was I went
          and got a napkin, I didn't have any drugs, but
          I wanted the money. I got a napkin, so I told
          him the drugs were in the napkin, handed him
          the napkin, got the money, and walked away. I
          walked away, and I was surrounded by the
          police. He turned out to be an undercover cop,
          and I was convicted of robbery.

          Following Moon's testimony, but before beginning its

cross-examination, the government argued that Moon had opened the

door to questions about the circumstances surrounding the robbery

conviction.   The district court agreed,6 but said it would be

"listening carefully" to the prosecutor's questions to determine if

they were unduly prejudicial under Rule 403.


     6
       The court noted that "the government wouldn't have been able
to get into this issue had it not been for [Moon's] testimony," in
which he "proffered his version of facts for the underlying
conviction and was selective about what facts he addressed on
direct."

                               -17-
              During its cross-examination, the government asked Moon

about   the    facts    underlying    the    robbery    conviction,      including

whether he had gotten into a car with the officer, snatched money

from the officer's hand, told the officer, "I wasted enough time

with you, get out of here before you get hurt," and negotiated the

price   of    the    heroin.    The    district     court      sustained     Moon's

objection, however, to questions asking Moon if he had told the

officer he had a pistol with him during the robbery, ruling that

this was too "close to the line" given that Moon was facing a gun

charge in this case.

              Although Moon invokes Rule 609 in asserting that the

evidence surrounding his 2001 robbery conviction was improperly

admitted, that rule is beside the point where, as here, the

challenged evidence was offered to contradict specific testimony.

A   party      can     "open   the    door     to      evidence      about   prior

convictions . . . regardless of whether the conviction meets Rule

609's   requirements."         Tetioukhine, 725 F.3d    at   9   (internal

quotation marks omitted).            "A party may introduce evidence to

impeach a witness's specific testimony by contradiction," and

"[t]his principle applies to the admission of prior convictions."

Id. at 8-9.

              By providing his own depiction of the robbery, Moon

opened the door to the government's cross-examination about the

events leading to the conviction. Moon's account had the potential


                                      -18-
to   "create[]     a    false   impression     that   made   the    [underlying]

circumstances . . . relevant," United States v. Landry, 631 F.3d
597, 605 (1st Cir. 2011), and, hence, the court did not abuse its

discretion by allowing the government to question him about facts

inconsistent with his version of the events.               See Tetioukhine, 725
F.3d at 10 ("Tetioukhine's repeated attempt[s] to minimize the

conduct for which he was convicted were more than sufficient to

open the door to further cross-examination on this subject."

(alteration      in    original)   (internal     quotation     marks   omitted)

(citation omitted)); Landry, 631 F.3d at 605 (finding no abuse of

discretion    in       admission   of    evidence     to   refute   defendant's

misleading testimony).

D. Arresting Officer Testimony

           Both pretrial and at trial, Moon sought to prevent

Detective Ross and Sergeant Detective Murphy from offering opinion

testimony that drug dealers typically keep firearms to protect

themselves and their drugs, and that the drugs seized in Moon's

apartment were heroin and cocaine.7             The district court admitted

this testimony as lay opinion evidence, citing our decision in



      7
       We note that Moon's objection to the officers' testimony
about the drugs found in his bedroom is largely undermined by his
own admission that the substances were heroin and cocaine. When
asked on cross-examination to identify the substances in a
photograph taken by the police, Moon said, "that's the coke we had
and the methadone pills that I was going to take." In explaining
another photograph, he stated: "That's heroin . . . . I think
it's, like, three grams, three and a half grams."

                                        -19-
United States v. Valdivia, 680 F.3d 33 (1st Cir. 2012).8        We review

the admission of lay or expert testimony for abuse of discretion.

United States v. Diaz-Arias, 717 F.3d 1, 11 (1st Cir. 2013);

Valdivia, 680 F.3d at 50.

             The district court correctly concluded that admission of

the   offered    testimony   is   consistent   with   our   precedent   as

articulated in Valdivia.9     Federal Rule of Evidence 701 provides:


      8
          The district court stated:

      Finally, there was an objection to allowing the
      detective, I believe it was Detective Ross, to testify
      about whether or not drug distributors or drug dealers
      often possess firearms. And there was an objection under
      [Rule] 702, that there wasn't a proper foundation laid
      for that expert testimony. I would say that I don't think
      the admission of that testimony was improper. The 1st
      Circuit had addressed this issue in [Valdivia]. I don't
      believe that that case requires the same showing for the
      testimony that was proffered that is required for experts
      squarely offered under [Rule] 702. And even if [Rule] 702
      did apply, I think that testimony was properly admitted.
      9
       Speaking only for myself, I adhere to the view set forth in
my concurrence in Valdivia that the admission of certain types of
opinion testimony of police officers as lay opinion is contrary to
the requirements of Rules 701 and 702:

      [T]he explicit language of Rule 702 sets forth a bright
      line rule.    If a witness has acquired "specialized
      knowledge" on the basis of "knowledge, skill, experience,
      training or education," and presents that knowledge to a
      jury "in the form of an opinion or otherwise," that
      witness is testifying as an expert witness, Fed. R. Evid.
      702, who is subject to the disclosure requirements for
      expert testimony.

Valdivia, 680 F.3d at 60 (Lipez, J., concurring). Our court's
position that police testimony under Rule 702 is lay opinion
testimony under Rule 701 "has created in some of our precedents an
unwarranted police exception from the requirements applicable to

                                   -20-
            If a witness is not testifying as an expert,
            testimony in the form of an opinion is limited
            to one that is: (a) rationally based on the
            witness's perception; (b) helpful to clearly
            understanding the witness's testimony or to
            determining a fact in issue; and (c) not based
            on scientific, technical, or other specialized
            knowledge within the scope of Rule 702.

In   Valdivia,   we    upheld,   as   lay    opinion   under    Rule    701,   the

admission of a law enforcement agent's testimony describing the use

of   cell   phones      by   drug     traffickers,     citing     the    agent's

"particularized knowledge" derived from his experience in past drug

investigations.       See 680 F.3d at 50-51 (quoting Fed. R. Evid. 701,

advisory committee's note to 2000 amendment).

            Here, the officers also had the requisite knowledge of

drug-dealing practices. See id. at 50. Ross, a 27-year veteran of

the BPD, testified that he had experience in identifying controlled

substances, particularly from occasions when he purchased drugs on

the streets of Boston.           Murphy, a 33-year veteran of the BPD,

testified that he had made a minimum of 5,000 drug arrests during

the course of his career, and that "a lot of drug dealers will use

[a firearm] for protection or safety."            The officers' testimony,

based on their extensive experience, that the substances appeared

to be heroin and crack cocaine, and that drug dealers often possess

firearms, was, according to our precedent, thus properly admitted


expert testimony." Id. at 61. Our law on this point is at odds
with virtually every other circuit. Id. at 56 n.16 (collecting
cases). I continue to believe that our law should be changed
through an appropriate en banc proceeding.

                                      -21-
under Rule 701.   See United States v. Santana, 342 F.3d 60, 68-69

(1st Cir. 2003) (finding no abuse of discretion in admitting

agent's lay opinion testimony that he could smell marijuana during

the search of a home); United States v. Maher, 454 F.3d 13, 24 (1st

Cir. 2006) (holding that an officer's testimony that based on his

experience certain post-it notes were likely drug orders and the

number "4" likely referred to a quantity of the drug found by law

enforcement "did not cross the line to become expert testimony")

(internal citation omitted); United States v. Paiva, 892 F.2d 148,

157 (1st Cir. 1989) (finding that past experience and personal

knowledge may qualify a lay witness to identify drugs).10

E. The Existence and Identity of the Informant

          Moon argues that the district court violated his right of

confrontation and his due process rights when it denied his request

pretrial, during trial, and in his new trial motion, for disclosure

of the identity of the CI and the details of the CI's activity, or,

in the alternative, a review by the court in camera of the



     10
        The district court observed that even if the officer
testimony was not lay opinion testimony, it could have been
admitted as expert testimony. That statement would be correct so
long as the pretrial requirements for the admission of expert
testimony were met by the government.       If the government had
attempted to introduce this testimony as expert testimony, it would
have had to disclose the identity of the officers as well as,
"among other things, the subject matter on which the witness is
expected to testify and a summary of the facts and opinions to
which the witness is expected to testify." Valdivia, 680 F.3d at
60 n.21 (Lipez, J., concurring) (citing Fed. R. Civ. P. 26(2) and
Fed. R. Crim. P. 16(a)(1)(G), (b)(1)(C)).

                               -22-
documents supporting the application for the search warrants.

Relatedly, he argues that the district court erred in refusing to

convene a Franks hearing to probe the veracity of the search

warrant affidavit.        Moon contends that he was unfairly prejudiced

by his inability to review the information allegedly supplied by

the CI and argues that, at a minimum, the court should have

examined   the    supporting        materials      to    determine   whether    the

informant in fact existed and engaged in controlled buys with him.

           1.    Pretrial Requests

           We note first that Moon waived his objection to the

district court's refusal to order pretrial disclosure of the

informant's identity.         In his renewed motion for discovery, Moon

stated that he did "not seek the identity of the informant, but

only the type of information – promises, rewards, and inducements,

convictions,      pending      cases       –     that    would   tend     to    show

unreliability."         Similarly, in his motion for in camera review,

Moon   stated    that    he   was   not    seeking      disclosure   of   the   CI's

identity, but urged the court to verify the informant's existence

and the facts of the controlled buys. These affirmative statements

constitute an "intentional relinquishment" of any claim of error in

the district court's pretrial denial of his request for disclosure

of the CI's identity.         United States v. Millan-Isaac, 749 F.3d 57,

63 (1st Cir. 2014).




                                          -23-
              Moon has consistently argued, however, that the facts

alleged by the government detailing the controlled buys should be

examined and evaluated, demanding that such inquiry be performed in

a hearing pursuant to Franks and through in camera review of the

materials supporting the warrant affidavit.                   On appeal, he argues

that    the    district    court    erred       in   rebuffing     both     of   these

procedures.       He contends that the court should have demanded

reliable proof that the CI existed and the controlled buys in fact

occurred.

              Under Franks, a defendant may overcome the presumption of

validity that surrounds an affidavit in support of a search warrant

and obtain an evidentiary hearing if he "makes a substantial

preliminary      showing    that     a    false      statement      knowingly     and

intentionally, or with reckless disregard for the truth, was

included by the affiant in the warrant affidavit, and if the

allegedly false statement is necessary to the finding of probable

cause."       Franks, 438 U.S. at 155-56; see also United States v.

McLellan, 792 F.3d 200, 208-09 (1st Cir. 2015).                      We review for

clear   error    a   district      court's      denial   of    a   Franks    hearing.

McLellan, 792 F.3d at 208.

              Moon attempted to discredit the affidavit's report of the

controlled buys by establishing that he was not in Boston on the

one date reported with some specificity in the application, i.e.,

within "the last seventy-two hours."                 In his own affidavit, Moon


                                         -24-
stated that he did not sell heroin to anyone in the Boston area

during the three days preceding and including February 4, 2011, the

date on which the search warrants issued, and that he had spent

"most of my time" in Worcester, Massachusetts, during the first

week of February 2011. He argues that his affidavit, together with

records from the American Automobile Association ("AAA") showing a

request for a tow of the green Mercedes identified in the warrant

application, establish that "he was not in town during at least one

of the incidents contained in the search warrant."

            We find no clear error in the district court's judgment

that Moon's proffered evidence did not amount to a "substantial"

showing of falsity.        The AAA records show only that a call was

placed from Worcester on February 4, 2011 -- the date on which the

search warrants were sought -- for a tow of the green Mercedes.

Those records do not establish that Moon was out of town for the

full 72 hours (or any substantial part of that period) before

officers filed the warrant application. Likewise, Moon's assertion

in his affidavit that he was spending "most" of his time in

Worcester   during   the    relevant   period   does   not   undermine   the

allegation in the affidavit that one of the controlled buys of

heroin occurred in Boston within 72 hours of the February 4

application.    Worcester and Boston are approximately 45 miles




                                   -25-
apart,11 and Moon easily could have been in both cities on the same

day.

              The factual gap in Moon's attempt to show the affidavit's

inaccuracy -- and thus its knowing or reckless falsity -- cannot be

filled by his own denial that he sold heroin in Boston within the

relevant period.           That disclaimer constitutes no more than a

conclusory and unsupported allegation that falls well short of the

"substantial preliminary showing" necessary to justify a Franks

hearing.      See United States v. Southard, 700 F.2d 1, 10 (1st Cir.

1983) (upholding rejection of Franks hearing where district court

found        appellants'         flat    denials     of    gambling-related

conversations insufficient to meet the "substantial preliminary

showing" requirement).

              Moon's challenge to the district court's denial of an in

camera       examination    of    the   evidence   supporting   the   warrant

application fails for similar reasons.             In a case such as this,

where the defendant questions the truthfulness of an affidavit but

has not made the "substantial preliminary showing" required by

Franks, the district court may hold an in camera proceeding to

probe the veracity of the officer and, if necessary, the informant.



        11
       We take judicial notice of this distance. See Fed. R. Evid.
201(b) (allowing a court to take judicial notice of a fact "not
subject to reasonable dispute because it . . . can be accurately
and readily determined from sources whose accuracy cannot
reasonably be questioned"); see also United States v. Fernandez,
722 F.3d 1, 6 n.1 (1st Cir. 2013).

                                        -26-
See United States v. Manning, 79 F.3d 212, 220 (1st Cir. 1996).

The judgment of whether to do so, however, is left to the court's

discretion.        Id.   As described above, Moon has failed to make any

showing that in camera review would reveal falsity or any evidence

of value to his defense.           Hence, we find no abuse of discretion in

the court's rejection of in camera review.                See id. at 221 ("Given

the    tenuous      basis   for    [the    defendant's]         challenge     to    [the

detective/affiant's] veracity, the district court's denial of

[defendant's] request for an in camera review was well within its

discretion.").

              2.    Mid-trial and Post-trial Requests

              Moon revisited the CI identity issue during the trial and

in    his    post-verdict    motion       for    new   trial,    arguing     that   the

government's        cross-examination           concerning      his     alleged     drug

trafficking entitled him to disclosure of the informant's identity

and related details.         When the government announced its planned

line of questioning about the controlled buys, see supra Section

II.B,       Moon   noted    that     those       transactions         were   disputed.

Referencing Federal Rule of Evidence 404(b)(2),12 he stated that,


       12
       Pursuant to Federal Rule of Evidence 404(b), evidence of a
defendant's "crime, wrong, or other act . . . may be admissible for
another purpose, such as proving motive, opportunity, intent,
preparation, plan, knowledge, identity, absence of mistake, or lack
of accident. On request by a defendant in a criminal case, the
prosecutor must: (A) provide reasonable notice of the general
nature of any such evidence that the prosecutor intends to offer at
trial; and (B) do so before trial -- or during trial if the court,
for good cause, excuses lack of pretrial notice." Fed. R. Evid.

                                          -27-
"if    the   government   is    allowed   to   go    into   any   alleged   prior

transaction, I'm entitled to notice and disclosure of those so I

can prepare to rebut them."          The court refused to order disclosure

of the details of the controlled buys and, as described above,

allowed the questioning.

             In a motion for new trial after the guilty verdict, Moon

renewed his objection to the court's failure to order disclosure of

the CI's identity or other information about the controlled buys,

arguing that he was unfairly denied the ability "to negate the

insinuations made by the government on cross-examination that Mr.

Moon was involved in multiple drug transactions prior to his

arrest." In denying the motion, the district court stated that the

government was not required to disclose the details concerning the

CI because it did not rely at trial on information provided by the

informant.      On appeal, Moon reiterates his contention that his

defense was compromised by the court's refusal to order disclosure

of the CI's identity and details of the alleged buys.

             The government has a qualified privilege to withhold the

identity of people who provide law enforcement officers information

about criminal acts.        See Roviaro v. United States, 353 U.S. 53,

59-60 (1957); United States v. Mills, 710 F.3d 5, 13 (1st Cir.

2013). When a defendant requests disclosure of a confidential

informant's     identity,      the   court    must   determine    whether    that


404.

                                       -28-
information is "relevant and helpful to the defense" or "essential

to a fair determination of a ca[se]."            Roviaro, 353 U.S. at 60-61.

The   court    also   must     balance     the       individual's     "right     to

prepare . . . his defense against the public interest in acquiring

needed information and the informant's stake in confidentiality."

Mills, 710 F.3d at 14 (quoting United States v. Perez, 299 F.3d 1,

4 (1st Cir. 2002)).     The burden is on the defendant to show that

"disclosure is essential for an adequate defense," id., and the

inquiry   is   case-specific:     "Whether       a    proper   balance    renders

nondisclosure erroneous must . . . tak[e] into consideration the

crime charged, the possible defenses, the possible significance of

the informer's testimony, and other relevant factors," Roviaro, 353
U.S. at 62.

           The district court's judgment not to order disclosure of

a confidential informant is reviewed for abuse of discretion.

United States v. Robinson, 144 F.3d 104, 106 (1st Cir. 1998).                    We

are satisfied that no such abuse occurred in this case.                       Moon's

contention is that, without the CI's identity and some detail about

the   transactions    (e.g.,    dates    and     locations),     he   could     not

challenge the government's depiction of him as a drug dealer.                   The

government, however, offered no testimony at trial about the

controlled buys, either in its case-in-chief or to rebut Moon's

denials   on    cross-examination        of    his     involvement       in    drug

trafficking.    The government referred to the transactions only by


                                    -29-
asking Moon, during cross-examination, about his conduct.                     See

supra n.5.

             Moon does not explain how he would have used the CI

information if the court had ordered it disclosed at that point in

the trial.     Cf. Mills, 710 F.3d at 14 ("[A] defendant must spell

out how an informer's testimony would help whatever defense theory

he pins his hopes on."). In addition, although Moon's alleged drug

trafficking was circumstantially useful to the government, it was

not the crime before the jury.                See   id.   at 14 (noting the

importance of disclosure if "the informant is the only person other

than   the   defendant    who   has   firsthand     knowledge   of    the   acts

underlying the crime charged" or "the only one able to amplify or

contradict the testimony of a government witness").                The district

court did not abuse its discretion in concluding that Moon had not

met his heavy burden to show that disclosure was "essential for an

adequate defense."       Id. at 14.

F.   Sentencing Under Armed Career Criminal Act

             The Probation Office determined that Moon was subject to

sentencing    as   an   armed   career   criminal     based   on    five    prior

convictions for violent felonies.            Moon's total offense level of

34, when combined with his Criminal History Category of VI,

produced a Guidelines sentencing range of 262 to 327 months.                  The

court sentenced Moon to 220 months' imprisonment and two years of

supervised release.


                                      -30-
             Moon argues that the district court's application of the

ACCA    violated    his       right   to   a   jury     trial   because   his   prior

qualifying convictions were not charged in the indictment or proven

to a jury beyond a reasonable doubt.                       He contends that his

predicate convictions are facts that increase the mandatory minimum

sentence, and hence constitute "elements" that must have been

submitted to the jury.            See Alleyne v. United States, 133 S. Ct.
2151 (2013).       Moon's contention is without merit.              Under now well

established law, the fact of a prior conviction need not be proven

to a jury beyond a reasonable doubt for sentencing purposes, even

when    it   exposes      a     defendant      to   a    higher   sentence.       See

Almendarez-Torres v. United States, 523 U.S. 224, 239 (1998);

United States v. Almenas, 553 F.3d 27, 31 n.3 (1st Cir. 2009).

Accordingly, the district court did not deny Moon his right to a

jury trial when it applied the ACCA enhancement.13




       13
        On July 7, 2015, Moon submitted a Motion for Leave to File
Supplemental Briefing to address the impact of Johnson v. United
States, 135 S. Ct. 2551 (2015), which struck down the residual
clause of the ACCA as unconstitutionally vague. In his motion,
Moon argued that but for the residual clause of the ACCA, he would
not have qualified as an armed career criminal.      We denied the
motion. Moon has the requisite number of predicate convictions
that qualify as violent felonies under the "force or elements
clause" of the ACCA, and the residual clause is thus not implicated
in this case.

                                           -31-
                                III.

          Having considered each of Moon's claims of error, and

finding no basis for disturbing either his conviction or sentence,

we affirm the judgment of the district court.

          So ordered.




                              -32-